By the Court,

Paine, J.
There is no dispute about the principles of law applicable to this case. The dispute is wholly upon questions of fact. Those questions are, whether the sale from Lyman E. to Alanson Boomer was made with the intent by the former to defeat or hinder the collection of the notes, on one of which, the judgment mentioned in the complaint was rendered; and if so, whether this fact was known to Alanson Boomer at the time of the purchase.
We do not deem it essential, ordinarily, to enter into an extended review of the evidence upon questions of fact. And by this we do not mean to be understood, that in arriving at our conclusions, we do not examine the evidence with all the care and attention we are able to bestow upon it. This we always do in cases where we are required to pass upon questions of fact. All that is meant, is, that after having in this manner arrived at our conclusions, we do not ordinarily de< m it *549essential to comment in detail upon the evidence, but only to state the conclusions themselves. These remarks are made to correct a misapprehension which some counsel have fallen into, in regard to the decision in Perkins vs. Murphy, 9 Wis., 100. They have seemed to understand that case as holding, that in cases where we are required to review the facts, still if the evidence was conflicting, we would not examine it in detail, but affirm the judgment, in analogy to the rule that the verdicts of juries will not be disturbed upon questions of fact when the evidence is conflicting. Such was not at all the meaning of that case. It meant, not that we did not examine the evidence in detail, in determining on which side it preponderated, but only that it would not be examined in detail in the opinion.
In this case, as in that, we think the evidence sustained the finding of the court below.
There may have been circumstances connected with the inception of these notes, which relieve the attempt to prevent their collection from any part of the odium which usually attaches to such efforts. But if there was anything that amounted to a legal defense, it should have been shown in the suit on the note, not having been shown there, it can have no effect here.
The judgment is affirmed, with costs.